Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20         Page 1 of 15 PageID 9356



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




NATIONAL RIFLE ASSOCIATION OF               )
AMERICA,                                    )
                                            )
      Plaintiff and Counter-Defendant,      )
                                            )
and                                         )
                                            )
WAYNE LAPIERRE,                             )
                                            )
      Third-Party Defendant,                )            CIVIL ACTION NO.
                                            )
VS.                                         )            3:19-CV-2074-G
                                            )
ACKERMAN MCQUEEN, INC.,                     )
                                            )
      Defendant and Counter-Plaintiff,      )
                                            )
and                                         )
                                            )
MERCURY GROUP, INC., ET AL.,                )
                                            )
      Defendants.                           )




                    MEMORANDUM OPINION AND ORDER

      Before the court is the motion to disqualify the law firm of Dorsey & Whitney

LLP (“Dorsey”) as counsel for the defendants, filed by the plaintiff the National Rifle

Association of America (“NRA”) (docket entry 106), and the Plaintiff National Rifle

Association of America’s Memorandum of Law in Support of Plaintiff’s Motion to

Disqualify the Law Firm of Dorsey & Whitney LLP as Counsel for Defendants and
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20          Page 2 of 15 PageID 9357



for Other Appropriate Sanctions and Relief (“Motion”) (docket entry 107). For the

reasons set forth herein, the motion is denied.

                                 I. BACKGROUND

                                A. Factual Background

      On August 30, 2019, the NRA filed this suit against its former advertising

agency Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc. (a wholly owned

affiliate of AMc), and four individual defendants (collectively “defendants”), alleging

claims of false association under the Lanham Act, copyright infringement, and fraud,

among others.1 See Plaintiff’s First Amended Complaint (docket entry 18). Dorsey

represents all of the defendants in this case, and the NRA is represented by the law

firm of Brewer, Attorneys & Counselors (“BAC”). The NRA filed the instant motion

to disqualify Dorsey on April 16, 2020. See Docket Entry 106.

      The NRA’s motion stems from Dorsey’s possession and litigation use of an

allegedly privileged and confidential PowerPoint presentation. The following facts

are undisputed unless otherwise noted.

      On January 4 and 5 of 2019, the NRA held two days of meetings at the

Regency Ballroom of the Hyatt Regency Hotel in Tysons Corner, Virginia. Motion

at 4, 7 n.25. On January 4, 2019, BAC’s managing director of public affairs, Travis




      1
            A full recitation of the facts is provided in the court’s memorandum
opinion and order entered today resolving the defendants’ motion to dismiss.

                                          -2-
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20          Page 3 of 15 PageID 9358



Carter (“Carter”), delivered a presentation before the NRA’s Public Affairs

Committee. Id. at 7 n.25. Carter used a PowerPoint during his presentation; the

court refers to Carter’s January 4, 2019 presentation as “the public affairs

presentation” and refers to the PowerPoint used during the public affairs presentation

as “the public affairs PowerPoint.” See Sealed Exhibits in Support of Defendants’

Motion to Disqualify Plaintiff’s Counsel, Exhibit A-65 (“The Public Affairs

PowerPoint”) (docket entry 112) at APP. 1130-62.

      Present during the January 4, 2019 public affairs presentation were members

of the NRA’s Public Affairs Committee, as well as various AMc representatives who

attended in their capacity as the NRA’s “long-time advertising, branding, networks

and communications advisor[s].” Appendix in Support of Plaintiff National Rifle

Association of America’s Memorandum of Law in Support of Plaintiff’s and

Third-Party Defendant’s Motion to Disqualify the Law Firm of Dorsey & Whitney

LLP as Counsel for Defendants and for Other Appropriate Sanctions and Relief

(“Plaintiff’s Appendix”) (docket entry 108) at APP. 019.

      On January 5, 2019, the day after Carter delivered the public affairs

presentation, attorney William Brewer (“Brewer”) of BAC delivered a different

presentation at the Hyatt Regency Hotel in Tysons Corner, which the court refers to

as “the executive briefing.” See Motion at 4. Like Carter, Brewer used a PowerPoint




                                          -3-
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20          Page 4 of 15 PageID 9359



during his presentation; the court refers to this PowerPoint as “Exhibit B-9.” See id.;

Docket Entry 109, Exhibit B-9 (“Exhibit B-9”).

      Present during the January 5, 2019 executive briefing were members of the

NRA’s outside counsel, NRA board members, Motion at 5, NRA senior staff

members, and “a very select number of other invited guests.” Plaintiff’s Appendix,

Exhibit 4 (“Carter Declaration”) at APP. 097. No AMc representatives were present

during the executive briefing.

      The public affairs PowerPoint and Exhibit B-9 are highly similar. Though the

former is comprised of 33 slides and the latter is comprised of only 19, the slides

contained in Exhibit B-9 are largely duplicative of the slides contained in the public

affairs PowerPoint. Compare The Public Affairs PowerPoint, with, Exhibit B-9. The

majority of the language and imagery used in Exhibit B-9 is identical to language and

imagery used in the public affairs PowerPoint. Each slide of both PowerPoints also

bears the legend “ATTORNEY WORK PRODUCT PRIVILEGED &

CONFIDENTIAL.” Despite the fact that both PowerPoints bear this legend, the

NRA concedes that the January 4, 2019 public affairs presentation is “non-

privileged,” but contends that Exhibit B-9 is protected by the attorney-client

privilege. See Motion at 7; id. at n.25.

      An AMc employee named John Popp (“Popp) was onsite at the Hyatt Regency

Hotel in Tysons Corner on January 4 and 5, 2019 to assist the NRA with the NRA’s



                                           -4-
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20        Page 5 of 15 PageID 9360



audio/visual presentations. See Defendants’ Response to Plaintiff’s Motion to

Disqualify the Law Firm Dorsey & Whitney LLP as Counsel for Defendants and for

Other Appropriate Sanctions and Relief (“Response”) (docket entry 127) at 2-3. On

January 4, 2019, Carter handed Popp a thumb drive containing the public affairs

PowerPoint and directed Popp to load the presentation onto AMc’s laptop. “Popp

copied the presentation to AMc’s laptop to ensure functionality, returned the thumb

drive to Carter, sent the presentation to [Popp’s] supervisor ([Nader] Tavangar), and

deleted the presentation from the laptop after the meeting ended. Popp followed the

same protocol for Exhibit B-9 on January 5, 2019.” Response at 3; see also Motion at

4.

      On January 7, 2020, more than three months after this lawsuit was filed,

Tavangar (an executive vice president at AMc) sent a pdf copy of Exhibit B-9 to

Dorsey. Response at 6. Tavangar maintains that at the time that he provided

Exhibit B-9 to Dorsey, Tavangar mistakenly believed that Exhibit B-9 was the

PowerPoint that accompanied the January 4, 2019 public affairs presentation, not

the January 5, 2019 executive briefing. Id. Tavangar expressed this mistaken belief

to Dorsey attorneys on January 7 and 8, 2020. Docket Entry 136, Exhibit D

(“Tavangar Declaration”) at APP. 028. Tavangar further asserts that the pdf copy of

Exhibit B-9 that Tavangar sent to Dorsey did not contain any presentation notes. Id.

at APP. 027. Tavangar also maintains that he has neither seen nor reviewed any



                                        -5-
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20         Page 6 of 15 PageID 9361



presentation notes that may be associated with Exhibit B-9.2 Id. Additionally,

Dorsey attorney Michael Gruber (“Gruber”) attests that he has never seen nor

reviewed any presentation notes associated with Exhibit B-9, and that to Gruber’s

knowledge, no one at Dorsey has seen or reviewed such notes. Docket Entry 136,

Exhibit B (“Gruber Declaration”) at APP. 018.

      On February 12, 2020, Dorsey filed Exhibit B-9 under seal in this case in

connection with the defendants’ response to the NRA’s motion to compel. See

Docket Entry 52. On February 18, 2020, BAC sent a letter to Dorsey in which BAC

asserted that Exhibit B-9 is privileged and demanded that Dorsey withdraw Exhibit

B-9. See Plaintiff National Rifle Association’s Reply in Support of Its Motion to

Disqualify the Law Firm Dorsey & Whitney LLP as Counsel for Defendants

(“Reply”) (docket entry 151) at 2. On March 2, 2020, Dorsey responded to BAC’s

letter, asserting (mistakenly) that Exhibit B-9 was the PowerPoint that was presented

during the January 4, 2019 public affairs meeting, and was therefore not subject to

the attorney-client privilege. Id. at 3; Plaintiff’s Appendix at APP. 109. On March 3,

2020, BAC responded to Dorsey and explained the difference between the public

affairs PowerPoint and Exhibit B-9. Reply at 3; Plaintiff’s Appendix at APP. 112.




      2
              The NRA maintains that exhibit B-9, as presented during the executive
briefing on January 5, 2019, had “detailed Speaker Notes” appended to each slide,
Motion at 7; the court has not reviewed such notes and the version of Exhibit B-9
that is on the docket in this case does not contain any such notes.

                                         -6-
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20        Page 7 of 15 PageID 9362



Dorsey asserts that BAC’s letter of March 3, 2020 provided Dorsey with its first

indication that the public affairs PowerPoint and Exhibit B-9 were two different

presentations made to two different audiences on two different days. See Response,

at 8.

        BAC next raised concerns over Exhibit B-9 with Dorsey on March 30, 2020,

when BAC sent Dorsey a letter indicating the NRA’s intention to file its motion to

disqualify Dorsey. See Reply at 3; Plaintiff’s Appendix at APP. 114-15. The

following day, March 31, 2020, Dorsey sent BAC a letter proposing various steps to

delete and return any copies of Exhibit B-9 that Dorsey and AMc possessed. See

Plaintiff’s Appendix at APP. 150-51. Then, on April 1, 2020, Dorsey filed an

unopposed motion to withdraw Exhibit B-9 from the docket, Docket Entry 87, which

the court granted on April 2, 2020, Docket Entry 88. Despite Dorsey’s voluntary

withdrawal of Exhibit B-9 from the docket, the defendants maintain that Exhibit B-9

is not protected by the attorney-client privilege.

                               B. Procedural Background

        The NRA filed the instant motion to disqualify Dorsey on April 16, 2020.

Docket Entry 106. On May 21, 2020, the defendants filed their response in

opposition to the motion. Response. On June 25, 2020, the NRA filed a reply.

Reply. The motion is therefore ripe for decision.




                                          -7-
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20             Page 8 of 15 PageID 9363



                                      II. ANALYSIS

                           A. Disqualification Legal Standard

       Disqualification cases are guided by state and national ethical standards

adopted by the Fifth Circuit. In re American Airlines, Inc., 972 F.2d 605, 610 (5th Cir.

1992), cert. denied, 507 U.S. 912 (1993). In the Fifth Circuit, one of the sources for

the standards of the profession is the canon of ethics developed by the American Bar

Association (“the Model Rules”). In re Dresser Industries, Inc., 972 F.2d 540, 543 (5th

Cir. 1992). Additionally, district courts in Texas are to consider the Texas

Disciplinary Rules of Professional Conduct (“the Texas Rules”) because they govern

attorneys practicing in Texas generally. See Federal Deposit Insurance Corporation v.

United States Fire Insurance Company, 50 F.3d 1304, 1312 (5th Cir. 1995). Lastly, the

court also considers, when applicable, local rules promulgated by the court itself (“the

Local Rules”). Id. Because motions to disqualify are substantive motions which

affect the rights of the parties, a party cannot be deprived of its choice of counsel on

the basis of local rules alone. In re Dresser Industries, Inc., 972 F.2d at 543.

       The court must give careful consideration to motions to disqualify because of

the potential for abuse. Galderma Laboratories, L.P. v. Actavis Mid Atlantic LLC, 927 F.

Supp. 2d 390, 394-95 (N.D. Tex. 2013) (Kinkeade, J.). Parties may use

disqualification motions as “procedural weapons” to advance purely tactical purposes.

In re American Airlines, Inc., 972 F.2d at 611. “A disqualification inquiry, particularly



                                            -8-
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20            Page 9 of 15 PageID 9364



when instigated by an opponent, presents a palpable risk of unfairly denying a party

the counsel of [its] choosing.” United States Fire Insurance Company, 50 F.3d at 1316.

      Although the NRA asserts that Dorsey violated several rules of professional

ethics, the NRA relies primarily on the six-factor test for disqualification set forth in

In re Meador, 968 S.W.2d 346 (Tex. 1998). Courts sometimes apply the Meador test

in cases where the moving party establishes that opposing counsel obtained an

opponent’s privileged materials outside the normal course of discovery. See id. at

351-52; see also Bell v. Raytheon Co., No. 3:08-CV-0702-G (BF), 2009 WL

10704498, at *2 (N.D. Tex. Apr. 21, 2009) (Stickney, M.J.) (applying the Meador

test after determining that the movant’s opponent had obtained privileged materials).

The Meador factors are: “1) whether the attorney knew or should have known that

the material was privileged; 2) the promptness with which the attorney notifies the

opposing side that he or she has received its privileged information; 3) the extent to

which the attorney reviews and digests the privileged information; 4) the significance

of the privileged information; i.e., the extent to which its disclosure may prejudice the

movant’s claim or defense, and the extent to which return of the documents will

mitigate that prejudice; 5) the extent to which movant may be at fault for the

unauthorized disclosure; 6) the extent to which the nonmovant will suffer prejudice

from the disqualification of his or her attorney.” Meador, 968 S.W.2d at 351-52.




                                           -9-
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20             Page 10 of 15 PageID 9365



        Before considering the six-factor Meador test, the court must first determine

 whether the NRA has established that Exhibit B-9 is protected by the attorney-client

 privilege. For a communication to be protected under the attorney-client privilege,

 the proponent must prove: (1) the occurrence of a confidential communication; (2)

 between the proponent and a lawyer or lawyer’s subordinate; “(3) for the primary

 purpose of securing either a legal opinion or legal services, or assistance in some legal

 proceeding.” See Equal Employment Opportunity Commission v. BDO USA, L.L.P., 876

 F.3d 690, 695 (5th Cir. 2017) (citations omitted). “Determining the applicability of

 the privilege is a ‘highly fact-specific’ inquiry, and the party asserting the privilege

 bears the burden of proof.” Id. (citation omitted).

                                       B. Application

                          1. The NRA’s Argument Under Meador

        The NRA primary argument in support of disqualification is that, due to

 Dorsey’s possession and use of Exhibit B-9, Dorsey should be disqualified from

 representing the defendants in this case pursuant to the disqualification test set forth

 Meador. Motion at 14. The defendants rejoin that Exhibit B-9 is not protected by

 the attorney-client privilege because the contents of Exhibit B-9 are almost identical




                                            - 10 -
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20          Page 11 of 15 PageID 9366



 to those of the non-privileged public affairs PowerPoint and therefore are not

 confidential.3 Response at 13.

       The court has conducted a side-by-side comparison of the two PowerPoints to

 determine which portions of Exhibit B-9 are not contained in the admittedly

 non-privileged public affairs PowerPoint. Based on this review, the court concludes

 that slides number 1-3, 7-15, and 17-19 of Exhibit B-9 are identical to or largely

 duplicative of slides in the non-privileged public affairs PowerPoint and therefore do

 not constitute confidential communications.

       On the other hand, slides 4, 5, 6, and 16 of Exhibit B-9 contain information

 that is not included in the public affairs presentation. For purposes of this order

 only, the court finds that the NRA has sufficiently established that slides 4, 5, 6, and

 16 constitute attorney-client communications made for the primary purpose of

 providing assistance in some legal proceeding. Nonetheless, the court concludes that

 the NRA has failed to establish that these four slides, or any portions of Exhibit B-9,

 constitute confidential communications.

       The defendants argue, persuasively, that Exhibit B-9 is not privileged because

 third parties were present during the executive briefing at which Brewer presented

 Exhibit B-9. Response at 12. “A communication made in the presence of a




       3
             The NRA concedes that the public affairs presentation given on January
 4, 2019 was “non-privileged.” See Motion at 7 n.25.

                                          - 11 -
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20           Page 12 of 15 PageID 9367



 third-party lacks reasonable confidentiality and the [attorney-client] privilege does

 not protect it.” United States v. Quinn, No. 3:09-CR-00141-P, 2013 WL 12233928,

 at *2 (N.D. Tex. Aug. 30, 2013) (Solis, J.) (citing Hodges, Grant & Kauffman v. United

 States, 768 F.2d 719, 721 (5th Cir. 1985)). In support of their argument, the

 defendants cite the declaration of BAC’s managing director of public affairs, Travis

 Carter. There, Carter states as follows: “It is my understanding that only NRA board

 members and senior staff members (and a very select number of other invited guests) were

 invited to attend the Executive Session portion of the January 5, 2019, meeting.”

 Carter Declaration, ¶13 (italics added). The defendants assert that the “very select

 number of other invited guests” that Carter references were third-parties, and that the

 “guests’” presence at the executive briefing destroys any confidentiality that may have

 otherwise attached to Exhibit B-9.

       In its reply brief, the NRA does not dispute that there were “other invited

 guests” present at the January 5, 2019 executive briefing, nor does the NRA submit

 further evidence regarding the identity of these guests. Rather, the NRA cites

 paragraph 13 of Carter’s declaration in support of the proposition that “[t]he NRA

 established that all individuals present [at the January 5, 2019 executive briefing]

 were representatives of the NRA.” Reply at 7. Carter’s declaration does not support

 the NRA’s assertion. Paragraph 13 of Carter’s declaration suggests that, unlike the

 NRA board members and NRA senior staff members present at the January 5, 2019



                                          - 12 -
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20           Page 13 of 15 PageID 9368



 executive briefing, the other invited quests were third-parties; not NRA

 representatives. Accordingly, the court concludes that the NRA has failed to

 establish that Exhibit B-9 constitutes a confidential communication. See Quinn,

 2013 WL 12233928, at *2 n.2 (analyzing the presence of a third-party during an

 attorney-client communication “as a matter of confidentiality” rather than an “issue

 of waiver”).

       Because the NRA has failed to establish that Exhibit B-9 is protected by the

 attorney-client privilege, the court need not apply the six-factor Meador test. Even if

 it be assumed arguendo, however, that certain of the slides in Exhibit B-9 are protected

 by the attorney-client privilege, the court concludes that Dorsey’s conduct does not

 justify disqualification. To this end, the court finds the fourth Meador factor

 instructive. Under the fourth factor, courts consider “[t]he significance of the

 privileged information; i.e., the extent to which its disclosure may prejudice the

 movant’s claim or defense, and the extent to which return of the documents will

 mitigate that prejudice[.]” Meador, 968 S.W. 2d. at 352.

       Here, the NRA asserts that Dorsey used “Exhibit B-9 in a manner adverse to

 the interests of the NRA in [the defendants’] legal filings.” Motion at 16. In support

 of this assertion, the NRA only cites paragraph five of the defendants’ response to the

 NRA’s motion to compel, a paragraph in which the defendants mistakenly refer to

 Exhibit B-9 as the presentation that was given to the NRA’s public affairs committee.



                                          - 13 -
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20           Page 14 of 15 PageID 9369



 See Docket Entry 51, ¶ 5. The court finds, however, that the contents of Exhibit B-9

 are largely unrelated to the NRA’s claims and defenses in this lawsuit, and that the

 defendants’ passing and erroneous reference to Exhibit B-9 does not work any great

 prejudice on the NRA. Furthermore, within a month of learning that Exhibit B-9 was

 the PowerPoint delivered at the January 5, 2019 executive briefing, Dorsey returned

 all copies of Exhibit B-9 in their possession to the NRA, and voluntarily withdrew

 Exhibit B-9 from the docket. See Plaintiff’s Appendix at APP. 156. Accordingly, even

 if the NRA were to establish that Exhibit B-9 is protected by the attorney-client

 privilege, Dorsey’s conduct with respect to Exhibit B-9 does not justify

 disqualification or sanctions against Dorsey.

                            2. Other Alleged Ethical Violations

       The NRA also asserts in cursory fashion that the defendants violated Rules

 1.4(a)(5), 4.1, and 4.4(b) of the ABA Model Rules of Professional Conduct, as well

 as Rules 4.01(b) and 8.04 of the Texas Disciplinary Rules of Professional Conduct.

 Motion at 20-21. After considering the NRA’s arguments, the court concludes that

 the NRA has failed to establish that Dorsey violated any of these ethical rules.

                           3. The NRA’s Motion for Sanctions

       Finally, the NRA requests that the court exercise its inherent authority to

 impose various sanctions on Dorsey. Motion at 22-23. Because the court concludes

 that the NRA has failed to establish that Dorsey committed any ethical violation or



                                          - 14 -
Case 3:19-cv-02074-G-BK Document 167 Filed 09/14/20        Page 15 of 15 PageID 9370



 act that would otherwise disqualify Dorsey, the court concludes that sanctions are

 not warranted.

                                 III. CONCLUSION

       In accordance with the foregoing, the NRA’s motion to disqualify the law firm

 of Dorsey & Whitney and for sanctions is DENIED.

       SO ORDERED.


 September 14, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         - 15 -
